DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/02/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Applicant’s amendments in the response filed on 9/02/2022 has been considered by the Examiner. Currently claims 2-4, 7-9, 13-16, and 18 are pending, claims 1, 5-6, 10-12, and 17 are canceled, and claim 2 has been amended. Applicant’s amendments in claim 2 have obviated the previously filed claim objection. A complete action on the merits of claims 2-4, 7-9, 13-16, and 18 follows below. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2, 3, 7, 13-16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fleischman (Pub. No 2007/0043351) and in further view of Taimisto (Pub. No 2009/0018534).
Regarding claim 2, Fleischman teaches a surgical device for creating a linear or curvilinear coagulation lesion in a soft tissue of an organ (Abstract. A surgical device integrating a suction mechanism with a coagulation mechanism is provided for improving lesion creation capabilities), the device comprising: 
a body having a housing at a distal end, the housing having an elongated opening (3, Fig. 1 A);
an energy transfer element located within the housing (8, Fig. 1 A) and having an exposed portion at an opening in the housing (Par. 77. The housing 3 includes an element 8 and an opening that expose the element 8 to tissue. The element 8 may be an electrode or vibration element as discussed herein), wherein the energy transfer element comprises a helical electrode, wherein the helical electrode comprises a plurality of turns forming an electrode (electrodes 8, Fig. 1A).
a first diagnostic assembly where the diagnostic element assembly comprises at least one diagnostic electrode, it teaches the vacuum-integrated coagulation probes ( in FIGS. 1A to 1C, 2A to 2E, 3, 4A to 4C, 5A and 5B, 6A to 6F, and 7A to 71) may be used as theranostic probes. A stimulator/pacemaker is connected to the electrical connections 14 at the handle of the theranostic probe. The stimulator delivers pacing pulses to the electrode(s) 8 that is/are held into engagement with the soft tissue surface to stimulate electrical propagation through the atria or ventricles and determine if the therapeutic procedure achieved the desired results (Pa163).
Fleischman does not specifically teach a first diagnostic element assembly and a second diagnostic element assembly positioned within the helical electrode and mounted on the energy transfer element, wherein the first diagnostic element assembly and the second diagnostic element assembly are spaced apart from each other and each comprise a flexible base member that fits on the energy transfer element, wherein at least one diagnostic electrode is placed on the flexible base, wherein the at least one diagnostic electrode is located entirely within a gap between adjacent turns of the plurality of turns of the helical electrode.
However, Taimisto teaches an energy transfer element comprising a helical electrode (16, Fig. 2), a first diagnostic element and a second diagnostic assembly positioned within the helical electrode (portions of mapping catheter 18 see annotated figured below, Fig. 2), and mounted on the energy transfer element (Fig. 6, mapping catheter 18 is broadly interpreted as being movably mounted to the energy transfer element 16). Therefore, the mapping catheter may be mounted to the energy transfer element in a movable manner given the proximal portions of the catheter are fixed to the remainder of the probe), wherein the first diagnostic element assembly and the second diagnostic element assembly are spaced apart from each other (annotated figure illustrates space between the first and second diagnostic element assembly portions), and each comprise a flexible base member that fits on the energy transfer element, wherein the at least one diagnostic electrode is placed on the flexible base (electrodes 58 of mapping catheter 18 are located on a base member that is the flexible catheter body 62, Fig. 2. It is the position of the Examiner that mapping the first and second diagnostic portions of mapping catheter 18 fit on the energy transfer element 16 since they are capable of passing through the energy transfer element and the proximal portions of the catheter are fixed to the remainder of the probe ) , wherein the at least one diagnostic electrode is located entirely within a gap between adjacent turns of the of the plurality of turns of the helical electrode (electrodes 58 of mapping catheter 18 are located entirely between a gap and adjacent turns of helical electrode 18). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to position a first diagnostic element assembly and a  second diagnostic element assembly within the helical electrode and mounted on the energy transfer element, wherein the first diagnostic element assembly and the second diagnostic element assembly are spaced apart from each other and each comprise a flexible base member that fits on the energy transfer element, wherein at least one diagnostic electrode is placed on the flexible base, wherein the at least one diagnostic electrode is located entirely within a gap between adjacent turns of the plurality of turns of the helical electrode for the purposes of providing both ablation and sensing. 

    PNG
    media_image1.png
    471
    734
    media_image1.png
    Greyscale


Regarding claim 3, Fleischman in view of Taimisto teaches the limitations of claim 2 as previously rejected above. Fleischman teaches wherein the exposed portion of the energy transfer element is capable of creating the linear or curvilinear coagulation lesion in the soft tissue (Par. 103. The openings 10 also orient the edges of the electrode(s)/vibrational element(s) 8, commonly associated with high current densities (when using radiofrequency energy) transmitted into the soft tissue, to create a continuous, consistent lesion throughout the length of the electrode(s) 8 without producing hot spots that interfere with creating lesions having consistent depth and width).
Regarding claim 7, Fleischman in view of Taimisto teaches the limitations of claim 2 as previously rejected above. Taimisto teaches wherein the helical electrode passes through a portion of the flexible based member (electrodes 34 of ablation catheter 16 passes through the perimeter of 62).
Regarding claim 13, Fleischman in view of Taimisto teaches the limitations of claim 2 as previously rejected above. Fleischman teaches where the housing is flexible to conform to a surface of the soft tissue (Par. 92, the housing 3 of the probe will be flexible to accommodate maneuvering of the probe 2 to the site and to conform to tissue surfaces for formation of a seal), the housing including a main cavity containing the energy transfer element (main lumen 6, Fig. 1D).
Regarding claim 14, Fleischman in view of Taimisto teaches the limitations of claim 2 as previously rejected above. Fleischman teaches where the housing comprises a fluid delivery lumen (Par. 82. fluid delivery lumen (or perfusion lumen) 16 is in fluid contact with the element 8 such that fluid may be delivered to the element and tissue while a suction is applied through the main lumen 6.) and a vacuum lumen (Par. 107. vacuum lumen 6 may be used to pull fluid) both in fluid communication with a main cavity of the housing (Par. 88 the main lumen 6 (and any fluid delivery lumen) such that application of a vacuum through the vacuum lumen causes fluid to flow through the fluid lumen simultaneously causes the opening to form a seal against the tissue [0082]).
Regarding claim 15, Fleischman in view of Taimisto teaches the limitations of claim 2 as previously rejected above. Fleischman teaches a lip about at least a portion of the opening and connected to the housing (Fig. 1A, 9 and see claim rejection 13), the lip having a free portion unconnected to the housing such that the free portion of the lip conforms to the soft tissue to form a seal against the soft tissue upon application of a vacuum source to a main cavity ([0088] The housing 3 includes a lip 9 having a free portion 11 to assist in sealing the device against tissue). 
Regarding claim 16, Fleischman in view of Taimisto teaches the limitations of claim 2 as previously rejected above. Fleischman teaches wherein the energy transfer element comprises an outer surface that engages the soft tissue to create the lesion having at least one of a linear or curvilinear coagulation lesion and where the at least one diagnostic electrode is recessed from the outer surface of the energy transfer element (Fig. 2A, 2B). 
Regarding claim 18, Fleischman in view of Taimisto teaches the limitations of claim 2 as previously rejected above. Taimisto teaches wherein the second diagnostic element assembly comprises at least one diagnostic electrode secured to the energy transfer element, wherein the at least one diagnostic electrode is located within a gap between adjacent turns of the plurality of turns of the helical electrode (annotated Fig. 2 above). 
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fleischman (Pub. No 2007/0043351) in view of Taimisto (Pub. No 2009/0018534), and in further view of Kleen (2005/0148836).
Regarding claim 4, Fleischman in view of Taimisto is silent about specifically teaching when the exposed portion of the energy transfer element is configured to create the lesion when the at least one diagnostic electrode is configured to simultaneously engage the soft tissue in contact with the energy transfer element. However, Kleen teaches a device within the same field of invention comprising diagnostic electrode and ablation electrode wherein the exposed portion of the energy transfer element engages soft tissue, the first diagnostic assembly simultaneously engages the soft tissue (intracardial ECG can be derived simultaneous with the ablation [0019] It is possible while ablation is ongoing to perform an ECG using the electrodes 15 to determine whether stimulus conduction disruption has been improved as a result of ablation [0035]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the diagnostic assembly and energy transfer element in Fleischman in view of Taimisto such that they simultaneously engage soft tissue for the purpose of determining whether stimulus conduction disruption has been improved as result of the ablation and obtaining information from the treatment area in simple fashion, permitting safe and purposeful working as taught by Kleen [0008][0035].
Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fleischman (Pub. No 2007/0043351) in view of Taimisto (Pub. No 2009/0018534), and  in further view of Hjelle (Pub No. US 2008/0046054).
Regarding claim 8, Fleischman in view of Taimisto teaches the limitations of claim 2 as previously rejected above. Fleischman in view of Taimisto does not teach where the first diagnostic element assembly comprises at least one aperture. 
However, Hjelle teaches an electrode assembly comprising electrodes (104, Fig. 1A) and a plurality of apertures (211a and 211b, Fig. 2). Hjelle further teaches the electrodes 104 are suitable for applying electrotherapy or electrostimulation to target tissue or for sensing electrical activity (Par. 35). 
Therefore, it would have been obvious to one of ordinary skill in the art to provide a diagnostic element assembly with at least one aperture since Hjelle teaches that it would be capable of securing the electrode assembly to a structure (Par. 3). 
Regarding claim 9, Fleischman in view of Taimisto teaches the limitations of claim 2 as previously rejected above. Fleischman in view of Taimisto and in further view of Kleen do not teach wing members. 
However, Hjelle teaches the electrode assembly comprises a plurality of wing members (208a and 208b, Fig. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the diagnostic element assembly with wing members since Hjelle teaches that it permits the electrode assembly to wrap around the outer surface of a structure (Par. 15). 
Response to Arguments
Applicant’s remarks in the response filed on 5/19/2022 has been considered by the Examiner but are not persuasive.


Applicant sets forth on pages 5-6 of the remarks, “Taimisto does not teach a diagnostic assembly comprises a flexible base member that fits on an energy transfer element and an electrode placed on the flexible base member. In contrast, as seen in Fig. 2 of Taimisto, mapping electrodes 58 are positioned directly on catheter body 62 without a flexible base member that fits onto the catheter body 62.”
The Examiner respectfully disagrees. The Examiner interprets the flexible base member to be the flexible catheter body 62 which includes the mapping electrodes 58 [0053]-[0054]. According to the annotated figure above both first and second diagnostic assemblies therefore would have a base. The claim does not require separate bases for the first and second diagnostic assemblies. Furthermore, it is the position of the Examiner that the flexible base member fits on the energy transfer element since the catheter is within the helical structure of the energy transfer element and the proximal portion of the catheter is held by the energy transfer element (Fig. 6).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Govari (2005/0033136) teaches catheter 22 may comprise other elements in distal portion 30 including sensors [0038]. Govari teaches a flexible base with electrodes (electrode strip 32 wound in a helix around the distal portion of the catheter comprising electrodes 34 which are electrically exposed on the outer surface of the strip) [0038], whereby the electrodes are diagnostic electrodes (electrodes 34 on strip 32 to receive electrical signals from the myocardium. Alternatively, electrodes 34 may be configured to receive electrical signals within chamber 55 without physically contacting the heart wall [0041]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794